Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a rear engine fastener for an aircraft connecting a primary structure and an engine of an aircraft, said rear engine fastener comprising: a support configured to be connected to the primary structure, at least one central attachment lug rigidly connected to the engine, at least one first lateral attachment lug rigidly connected to the engine, at least one second lateral attachment lug rigidly connected to the engine, the first and second lateral attachment lugs being disposed on either side of the central attachment lug, at least one main shackle connected to the support by first and second support link pins and to the first lateral attachment lug by a first lateral engine link pin, at least one secondary shackle connected to the second lateral attachment lug by a second lateral engine link pin, wherein the main shackle is connected to the central attachment lug by a central engine link pin positioned in a vertical longitudinal plane, wherein the first and second support link pins are symmetrically positioned relative to the vertical longitudinal plane, and wherein the secondary shackle is connected to the main shackle by a secondary link pin, wherein the support comprises at least one mounting plate having a bearing surface configured to be pressed against the primary structure and through orifices for housing link elements, as well as at least one web, produced as a single piece with the at least one mounting plate, positioned in an approximately transverse plane, having first and second through holes for the first and second support link pins, and wherein the rear engine fastener further comprises: two webs that are parallel to each other and spaced apart, a single main mounting plate positioned between the two webs, two secondary mounting plates that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two central attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two first lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, and a single second lateral attachment lug positioned between the secondary mounting plates.
White (US 4,725,019) in view of Serra et al. (US 2016/0122029 A1), further in view of Gwinn et al. (US 5,351,930) and Dron et al. (US 2009/0032673 A1) teaches a similar rear engine fastener for an aircraft as the claimed invention.
However, White (US 4,725,019) in view of Serra et al. (US 2016/0122029 A1), further in view of Gwinn et al. (US 5,351,930) and Dron et al. (US 2009/0032673 A1) lacks wherein the support comprises at least one mounting plate having a bearing surface configured to be pressed against the primary structure and through orifices for housing link elements, as well as at least one web, produced as a single piece with the at least one mounting plate, positioned in an approximately transverse plane, having first and second through holes for the first and second support link pins, and wherein the rear engine fastener further comprises: two webs that are parallel to each other and spaced apart, a single main mounting plate positioned between the two webs, two secondary mounting plates that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two central attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two first lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, and a single second lateral attachment lug positioned between the secondary mounting plates.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647